DETAILED ACTION
Claims 1-16 and 19-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leon Radomsky on May 26, 2022.
1. 	An electrochromic (EC) device comprising: 
a first substrate; 
a second substrate; 
a transparent first conductor disposed between the first and the second substrates, the first conductor comprising: 
a transparent first conductive film disposed on the first substrate; 
a first contact strip disposed on the first conductive film and generally extending lengthwise in a first direction which is perpendicular to a second direction, along a first side of the EC device; and 
first conductive lines arranged in a first pattern and generally extending from the first contact strip toward an opposing second side of the EC device which may be diagonal, curved, zig-zag, saw tooth or serpentine; 
a transparent second conductor disposed between the first and the second substrates, the second conductor comprising: 
a transparent second conductive film disposed on the second substrate; 
a second contact strip disposed on the second conductive film and generally extending lengthwise in the first direction, along the second side of the EC device; and 
second conductive lines arranged in a second pattern and generally extending from the second contact strip toward the first side of the EC device which may be diagonal, curved, zig-zag, saw tooth or serpentine; 
a working electrode comprising an electrochromic material disposed between the first and the second conductors; 
a counter electrode disposed between the working electrode and the second conductor; and 
an electrolyte disposed between the working electrode and the counter electrode; 
wherein: 
at least one of the first or second conductors has a lower effective sheet resistance in the second direction than in the first direction; and 
the first and second patterns are inverse patterns or sufficiently non-parallel patterns .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claim 1 the prior art taken either singly or in combination fails to anticipate or fairly suggest the electrochromic device as claimed.  Specifically, the examiner agrees with the reasons regarding the Moire effect reduction set forth in the remarks of April 1, 2022 pages 8-9.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
The examiner’s amendment was required to clarify the metes and bounds of the claims, to overcome possible prior art rejections and to otherwise place the application in condition for allowance.  See co-filed interview summary.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kloeppner et al. US Patent Application Publication 2016/0266460; in regards to an electrochromic device which uses a random pattern mesh of nanowires to reduce Moire issues, but at least fails to disclose a first and second contact strips disposed on the first and second conductive films, respectively, each generally extending lengthwise in a opposite directions; first and second conductive lines are arranged in pattern, which may be diagonal, curved, zig-zag, saw tooth or serpentine; and the first and second patterns are inverse patterns or sufficiently non-parallel patterns to reduce or prevent the occurrence of a Moire effect when the EC device is viewed in a light transmission direction.
Yoshida et al. US Patent Application Publication 2019/0041680; in regards light control module for use in an electrochromic device (paragraph [0039]) which uses a parallel wires offset to reduce Moire issues (paragraph [0083] see figure 5); but at least fails the wires are arranged in diagonal, curved, zig-zag, saw tooth or serpentine patterns, and the first and second patterns are inverse patterns.
Berneth et al. US Patent 6,785,036; in regards to an electrochromic display that uses an aperiodic contact grid to suppress Moire effect (column 4 lines 27-41); but at least fails the wires are arranged in diagonal, curved, zig-zag, saw tooth or serpentine patterns, and the first and second patterns are inverse patterns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                     May 26, 2022